BROADDUS, J.
— The finding and judgment in this case as it stands, after a remittitur in the circuit court by the plaintiff of $1.30, is $42. The only ground relied on for a reversal is that said finding and judgment are excessive.
It is admitted that plaintiff’s fence was destroyed by fire set out by defendant’s engine. Prior to the commencement of the suit plaintiff communicated with *542the defendant and placed his damages at $42. On the trial there was evidence tending to show that plaintiff’s damage was in excess of the amount claimed, and other evidence that it was much less. Incompetent evidence, it is true, was admitted on the part of the plaintiff, hut no exceptions were made to such evidence, consequently the action of the court in that respect is not subject to review by this court.
The court sitting as a jury heard all the evidence and rendered a verdict for $43.30. The plaintiff for some reason thought it best to remit $1.30 of this verdict, presumably for the purpose of making it consistent with his original claim for $42.
This is all there is in the case. . For the reasons given the cause is affirmed.
All concur.